FILED
                           NOT FOR PUBLICATION
                                                                            MAY 05 2016
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES ex rel. DEREK                      No. 14-55712
CASADY and NANCY CASADY,
                                                 D.C. No. 3:10-cv-00431-GPC-
              Plaintiffs - Appellants,           MDD

  v.
                                                 MEMORANDUM*
AMERICAN INTERNATIONAL
GROUP, INC.; THE GOLDMAN
SACHS GROUP, INC.; MERRILL
LYNCH INTERNATIONAL, and its
successor Bank of America;
DEUTSCHE BANK, AG; DEUTSCHE
BANK CAYMAN ISLANDS BRANCH;
GOLDMAN SACHS
INTERNATIONAL; GOLDMAN
SACHS BANK USA, as Successor-In-
Interest to Goldman Sachs Capital
Markets, L.P.; SOCIETE GENERALE,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding




        *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                               page 2
                            Submitted May 3, 2016**
                              Pasadena, California

Before:        KOZINSKI, W. FLETCHER and GOULD, Circuit Judges.

      AFFIRMED for the reasons stated by the district court.




          **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).